Case 4:17-cr-00087-.]ED Document 56 Filed in USDC ND/OK on 10/09/18 Page.l of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA, )

Plaintiff, §
v. § Case No. 17-CR-87-JED
BENJAMIN DON RODEN, §

Defendant. §

SPECIAL VERDICT
On August 9, 2017, a grand jury returned an Indictment (Doc. 14) charging defendant
Benjamin Don Roden with malicious damage to federal property by use of an explosive, in violation
of 18 U.S.C. § 844(f) (Count 1); use of an explosive to commit federal felonies, in violation of 18
U.S.C. § 844(h) (Count 2); use and carry and discharge of a destructive device during and in relation
to a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A) (Count 3); making of destructive
devices, in violation of 26 U.S.C. § 5861(f) (Count 4); possession of unregistered destructive
devices, in violation of 26 U.S.C. §§ 5861 (d) and 5871 (Count 5); and two counts of destruction of
federal property, in violation of 18 U.S.C. § 1361 (Counts 6 and 7). Defendant filed notice (Doc.
49) that he intended to raise an insanity defense, and the Court has received a forensic evaluation
concerning defendant’s competence and psychological reports regarding his sanity at the time of the
offenses. At the parties’ request, the Court held a bench trial and the parties submitted written
stipulations concerning the offenses and the defendant’s mental condition.
Based on the stipulations and the evidence presented at the bench trial, the Court finds that

the government has met its burden to prove that defendant committed the charged offenses The

Court also finds, based on the stipulations and the psychological reports, that defendant has proven

Case 4:17-cr-00087-.]ED Document 56 Filed in USDC ND/OK on 10/09/18 Page 2 of 3

by clear and convincing evidence that he suffered from a severe mental disease or defect when he
committed the offenses and that, as a result of that mental disease or defect, he was not able to
understand what he was doing or to understand that it was wrong.

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that defendant,
Benjamin Don Roden, is found not guilty only by reason of insanity of the crimes charged in the
lndictment. Defendant is committed to the custody of the Attorney General for placement in a
suitable facility until such time as he is eligible for release, pursuant to 18 U.S.C. § 4243(e). The
Court recommends and requests that the Bureau of Prisons continue to designate FMC Butner as the
place of confinement, unless impracticable

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that defendant shall
undergo apsychiatric or psychological examination pursuant to 18 U.S.C. § 4243 (b)-(e) to determine
whether his release would create a substantial risk of bodily injury to another person or serious
damage of property of another due to a present mental disease or defect. Following the evaluation,
a psychiatric or psychological report shall be prepared pursuant to 18 U.S.C. § 4247(b) and (c).
Copies of the report shall be provided to the Court, counsel for the defendant, and counsel for the
govemment. The report shall include the following information:

(l) Mr. Roden’s history and present symptoms;

(2) a description of the psychiatric, psychological, and medical tests
that were employed and their results;

(3) the examiner’s findings;
(4) the examiner’s opinions as to diagnosis and prognosis; and

(5) the examiner’s opinion regarding whether Mr. Roden is suffering
from a mental disease or defect as a result of which his release Would

Case 4:17-cr-00087-.]ED Document 56 Filed in USDC ND/OK on 10/09/18 Page 3 of 3

create a substantial risk of bodily injury to another person or serious
damage to property of another.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that a hearing pursuant
to 18 U.S.C. §§ 4243(0) and (d) and 4247(d) is set for November 13, 2018 at 11:00 a.m.

DATED this 9th day of October, 2018.

  

